Adlerman, J.
The infant plaintiff, Shirley Margolin, recovered fifty dollars and the father, Hyman Margolin, twelve dollars, in this action for personal injuries arising through negligence. Defendant taxed a bill of costs and entered judgment against the father for sixty-nine dollars and sixty cents, presumably upon the ground that the plaintiff Hyman Margolin had recovered less than fifty *540dollars. (Civ. Prac. Act, § 1472.) The plaintiffs, being joined under section 209 of the Civil Practice Act, are regarded as a single entity, and in this court if their recovery, together, is five hundred dollars or more, are entitled to one bill of costs. (Salimoff v. Standard Oil Co., 259 N. Y. 219; Hull v. Shannon, 139 Misc. 564; Parker v. City of New York, 122 id. 660; Miranda v. Witte, 127 id. 669.) Section 1475 of the Civil Practice Act provides that the fact that in any action a plaintiff is not entitled to costs (by reason of having brought this action in a court of jurisdiction higher than that in which it might have been brought) shall not entitle the defendant to costs. This action being at law, only one judgment could be entered. It is, therefore, clear that the plaintiffs together having recovered more than fifty dollars, the defendant is not entitled to recover costs against the plaintiffs or either of them. Motion to retax costs granted and upon said retaxation costs disallowed and judgment of sixty-nine dollars and sixty cents, entered on July 8, 1933, vacated and set aside.